Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9-12, 16-54, 56-58, 60-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2, 37, 38, 39 recites a requirement “the fourth power of the inter-spacer-distance (ISD) divided by the thickness…” This is unclear.  To begin with, the fourth power of the inter-spacer distance is not definite, what inter-spacer distance?  Between how many and which spacer’s is the claim referring? Is it the space between adjacent spacers? The space between the two plates that is created by the spacers?  Appropriate correction is required to improve this claims clarity.
Claim 2 and 42, 44, 46-52, 54, 56-58, recites “the fluidic sample” or “the sample”.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate clarification is required.
Claim 9 recites “the lateral area” and “the relevant volume”.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate clarification is required.
Claim 11 and 16, 63 are unclear as it recites “the imprecision force”.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.

Claim 17, 27, 28, 30 recites “the pressing force” “the force”. There is insufficient antecedent basis for these limitations in the claim.  Claim 2 recites “an imprecise pressing force” but it is not clear if these forces are the same or different.
Claim 18, 25, 26 recites “the imprecise force”.  There is insufficient antecedent basis for these limitations in the claim.  Claim 2 recites “an imprecise pressing force” but it is not clear if these forces are the same or different.
Claims 19, 26, 27, 29, are unclear as it recites “the imprecision force”.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 20, 34, 35, is unclear as it recites "the inter-spacer distance is periodic". Periodic how? In the distance between subsequent spacers? Between the spacers and the plates? What does periodic mean? Appropriate correction is required.
Claim 21, 36 is unclear as it recites "the multiplication product" and “the filling factor”. There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claims 22 and 23 are unclear as it recites “the force” and “the imprecision force”.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 24 recites “the highly uniform layer”. There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required. 
Claim 31-33 recites “the analyte” and “the molecule”. There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 39 and 41 recite “the thickness” and “the flexible plate” There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.

Claim 62 recites “the uniform thickness”.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate clarification is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 9-12, 16-54, 56-58, 60-64 are rejected under 35 U.S.C. 103 as being unpatentable over Lalpuria et al. (US Patent 8326008). 
With regard to claims 2, 9-12, 16-54, 56-58, 60-64, and their indefiniteness noted above, Lalpuria et al. teach a device capable of analyzing a liquid sample comprising a first plate, a second plate, and spacers, wherein:
i. 	the transparent plates (12 and 16) are capable of moving relative to each other into different configurations
ii. 	one or both plates are flexbile (Col. 4 line 32 teaches the plates are made from a plastic film)
iii. 	each plate has on its surface an area that is capable of contacting a sample that contains an analyte (Col. 6 lines 10-24).
iv.	one or both of the plates comprise spacers (26) that are fixed with a respective sample area, wherein the spacers have a pillar shape, a substantially flat top surface, a predetermined substantially uniform height (Col. 4 lines 9-30) and a predetermined constant inter-spacer distance that is at least about 2 times larger than the size of the analyte, wherein at least one of the spacers is inside the sample contact area, 

Lalpuria et al. does not disclose the exact material used as their spacers (26) but does teach that they can be made of polystyrene, silicone, and the like.  The Young’s modulus of silicon for instance is (130-185GPa).  Given the present indefiniteness of this claim, and the well known nature of optimizing a system for proper elasticity given a known E, it would be obvious to a person of skill in the art to optimize the system of Lalpuria to have at least 2MPa. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 9-12, 16-54, 56-58, 60-64 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-134 of U.S. Patent No. 10324009, claims 1-92 of U.S. Patent No. 10830761, and claims 1-57 of U.S. Patent No. 10926265. Although the claims at issue are not identical, they are not patentably distinct from each other because the recitations of the claims of the issued patents anticipate the presently claimed “method of forming a thin fluidic sample layer”.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY ANNE MERKLING whose telephone number is (571)272-6297.  The examiner can normally be reached on Tuesday-Friday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SALLY A MERKLING/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        4/6/2021